Citation Nr: 1122993	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  10-32 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable evaluation for service-connected allergic rhinitis, claimed as sinusitis and allergy problems.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Observer


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1977 to June 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 RO decision, which continued a noncompensable evaluation for service-connected allergic rhinitis, claimed as sinusitis and allergy problems.

In December 2010, a hearing was held before the undersigned Veterans Law Judge at the Hartford, Connecticut, RO.  A transcript of that proceeding has been associated with the claims folder.  


FINDING OF FACT

The evidence shows that the Veteran's allergic rhinitis has been manifested by more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no more, for allergic rhinitis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.97, Diagnostic Codes 6514, 6522 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in January 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how appropriate disability ratings and effective dates were assigned.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  The Board notes that the Veteran specifically indicated at the December 2010 hearing that, other than taking continuous medication, he is not currently receiving any treatment for this disability and that he has not seen his VA pulmonary doctor in awhile.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with a VA examination in January 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected allergic rhinitis since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The examiner reviewed the VA records, examined the Veteran, and considered his assertions.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  Thus, the Board concludes that the examination in this case is adequate upon which to base a decision with regard to this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

A noncompensable evaluation is currently assigned to the Veteran's allergic rhinitis under Diagnostic Codes 6514-6522.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  The Veteran is seeking a higher evaluation.  

With regard to Diagnostic code 6514, the General Rating Formula for Sinusitis provides a noncompensable (0 percent) rating for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97 (2010). 

Under Diagnostic Code 6522, a 10 percent rating applies where the evidence demonstrates allergic or vasomotor rhinitis, without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent rating applies where the evidence demonstrates polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2010).

The Board notes that the Veteran underwent a VA examination in January 2010, at which time he complained of nasal blockage chronically worse in the spring and fall.  The Veteran reported that, when his allergies act up, he gets itchy and watery eyes, sneezing, and clear discharge.  He reported no sinus infections or sinus pressure and asserted that he uses Zyrtec daily and twice daily during the spring and fall.  The Veteran did not report interference with breathing through the nose.  The examiner noted no purulent discharge, pain, headaches, or crusting.  The Veteran reported no incapacitating episodes per year or non-incapacitating episodes per year.  It was noted that the Veteran goes to work but reports that, when his symptoms act up, people think he is sick and he believes they stay away from him.  Upon physical examination, the examiner noted no nasal polyps, no obstruction of one or both nostrils, and no septal deviation.  The examiner also noted no tissue loss, scarring, or deformity of the nose.  With regard to sinusitis, the examiner noted no tenderness, purulent discharge, or crusting.  The examiner concluded by diagnosing the Veteran with allergic rhinitis with very mild residual functional impairments.

In a June 2010 VA treatment record, the Veteran's medications were noted to include Cetirizine, to be taken once daily.  

At the October 2010 local hearing, the Veteran reported headaches 3 to 4 times per week.  He also reported that his eyes water and he experiences sinus pressure.  At the December 2010 Board hearing, the Veteran reported that he experiences pain and congestion in the area of his sinuses, headaches, crusting, and nasal discharge.  The Veteran reported headaches 2 or 3 times per week and indicated that he experiences crusting and nasal discharge daily.  He stated that he takes medication continuously.  The Veteran reported that he can only breathe out of one nostril.  

With regard to assigning an increased rating under Diagnostic Code 6522, there is no indication in the January 2010 VA examination report, or in any other medical evidence of record, that the Veteran has demonstrated greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, or polyps.  Moreover, it was specifically noted at the January 2010 VA examination that the Veteran had no nasal polyps and no obstruction of one or both nostrils.  While the Veteran reported at the December 2010 hearing that he could only breathe out of one nostril, the relevant clinical evidence of record simply does not support this assertion.  While the Board recognizes that the Veteran is competent to report such symptomatology, the Board ultimately places more weight on the objective medical evidence of record, which clearly shows no such manifestation.  As such, a higher rating is not warranted under Diagnostic Code 6522.  

With regard to Diagnostic Code 6514, a 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

As noted above, the Veteran reported at the December 2010 hearing that he experiences sinus pain, headaches, crusting, and nasal discharge.  The Veteran reported sinus headaches 2 or 3 times per week and indicated that he experiences crusting and nasal discharge on a daily basis.  The Board acknowledges that these symptoms were not recorded in the January 2010 VA examination report.  However, the Board finds that these symptoms are observable symptoms, such that the Veteran is competent to report.  Furthermore, they are described as being subject to some fluctuation, even those symptoms reported as usually occurring on a daily basis, which could easily account for their absence on examination.  Therefore, as the Veteran has reported constant nasal discharge and crusting, as well as headaches several times per week and sinus pain, the Board finds that the Veteran's symptoms are sufficient to warrant a 30 percent rating under Diagnostic Code 6514 based on more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

In assigning the Veteran a 30 percent rating under Diagnostic Code 6514, the Board notes that the Veteran is service connected for allergic rhinitis, not sinusitis, sphenoid, chronic.  However, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  In this case, the Board finds that the Veteran's allergic rhinitis is more appropriately rated under Diagnostic Code 6514, based on his described symptoms. 

With regard to assigning an evaluation in excess of 30 percent under Diagnostic Code 6514, the Board notes that there is no evidence of record that the Veteran has undergone radical surgery or repeated surgeries for this disability, nor has the Veteran asserted such.  Therefore, an increased evaluation of 50 percent is not warranted under Diagnostic Code 6514.   

The Board has reviewed the remaining diagnostic codes relating to diseases of the nose and throat but finds Diagnostic Code 6514 is the most appropriate diagnostic code to apply in this case and that an evaluation in excess of 30 percent is not available for the Veteran's complaints under any other relevant diagnostic codes.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502-6524 (2010).  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected allergic rhinitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disorder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the preponderance of the evidence supports an increased evaluation of 30 percent for the Veteran's service-connected allergic rhinitis, but that the preponderance of the evidence is against a claim for a rating in excess of 30 percent.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Hart, supra.


ORDER

Entitlement to an evaluation of 30 percent for service-connected allergic rhinitis is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


